Name: Commission Regulation (EEC) No 1402/91 of 28 May 1991 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 134/30 Official Journal of the European Communities 29 . 5. 91 COMMISSION REGULATION (EEC) No 1402/91 of 28 May 1991 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 198$ on the common organization of the market in sheepmeat and goatmeat ('), as amended by Regulation (EEC) No 3577/90 (2), and in particular the Article 10 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EEC) No 773/91 (3), as amended by Regulation (EEC) No 1047/91 (4); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 773/91 to the quota ­ HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 3 June 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 May 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289 , 7. 10 . 1989, p. 1 . (2) OJ No L 353, 17. 12. 1990, p . 23 . 0 OJ No L 81 , 28 . 3 . 1991 , p. 68 . (4) OJ No L 106, 26 . 4 . 1991 , p. 42. 29 . 5 . 91 Official Journal of the European Communities No L 134/31 ANNEX to the Commission Regulation of 28 May 1991 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) Week No 22 Week No 23 Week No 24 Week No 25 CN code from 3 to from 10 to from 17 to from 24 to 9 June 1991 16 June 1991 23 June 1991 30 June 1991 0104 10 90 (') 95,626 90,165 84,807 79,397 0104 20 90 (') 95,626 90,165 84,807 79,397 0204 10 00 (2) 203,460 191,840 180,440 168,930 0204 21 00 (2) 203,460 191,840 180,440 168,930 0204 22 10 i1) 142,422 134,288 126,308 118,251 0204 22 30 (2) 223,806 211,024 198,484 185,823 0204 22 50 (2) 264,498 249,392 234,572 219,609 0204 22 90 (2) 264,498 249,392 234,572 219,609 0204 23 00 (2) 370,297 349,149 328,401 307,453 020450 11 (2) 203,460 191,840 180,440 168,930 0204 50 13 (2) 142,422 134,288 126,308 118,251 0204 50 15 (2) 223,806 211,024 198,484 185,823 0204 50 19 (2) 264,498 249,392 234,572 219,609 0204 50 31 (2) 264,498 249,392 234,572 219,609 0204 50 39 (2) 370,297 349,149 328,401 307,453 0210 90 11 (') 264,498 249,392 234,572 219,609 0210 90 19 0 370,297 349,149 328,401 307,453 (') The levy applicable is limited in the conditions laid down by Council Regulations {EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 1373/90 and Commission Regulations (EEC) No 19/82, (EEC) No 1249/90, (EEC) No 1580/90 and (EEC) No 2085/90 . ( 2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 753/90 and Commission Regulations (EEC) No 19/82, (EEC) No 3652/89, (EEC) No 3989/89 , (EEC) No 479/90 and (EEC) No 952/90. (') The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 715/90 and Commission Regulation (EEC) No 19/82 .